Title: To George Washington from William Heath, 18 December 1780
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Decr 18th 1780
                        
                        I am this evening honored with yours of the 16th. I will direct that Major Reid be brought to tryal on
                            thursday, and if the necessary Evidence for compleating the tryal cannot then be produced, and the Court should think
                            proper to postpone the tryal; I will further direct that more rigid Confinement, than is common shall not be exercised.
                        I shall observe your directions respecting Joshua Ferris.
                        I hope if there are any boards to spare the Qr Master will order them down immediately, the slaughtering the
                            Cattle being suspended entirely on the compleating of the Store—It was intended to have made use of another Store, untill
                            the new one could be finished, but it is found to be so infested with rats, as will expose the beef to almost certain
                            damage & loss.
                        If any Deserters should come out from the Enemy, they shall be sent up to Head Quarters without delay—We are
                            again short of flour—The Troops received three Quarters of a pound only to day; tomorrow must be reduced to half a pound,
                            and next day none, unless some should arrive—A quantity is expected down the river & from Ringwood if we are not
                            disappointed. It is still reported, that a large embarkation is about to take place at New York; but their destination is
                            unknown. Colonel Delancey is also said to be collecting his Corps—I have cautioned the Officer on the Lines to great
                            vigilance, and ordered the New Hampshire & Rhode Island regiments, to be in readiness to advance to Crum Pond if
                            necessary.
                        Count Noialles & Count Damma from Philadelphia are just arrived, & lodge here this night they
                            are on their way to Albany—Count Chatleaux passes up on the West side of the river the former on the East side. I have the
                            honor to be with the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    